 



EXHIBIT 10.5
 
 
 
 
 
 
 
 
TRADEMARK AND TRADE NAME LICENSE AGREEMENT
Between
HARRIS CORPORATION
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



TRADEMARK AND TRADE NAME LICENSE AGREEMENT
     THIS TRADEMARK AND TRADE “NAME LICENSE AGREEMENT (this “Agreement”), dated
as of January 26, 2007 (the “Effective Date”), is made by and between HARRIS
CORPORATION, a Delaware corporation (“Harris” or “Licensor”), and HARRIS STRATEX
NETWORKS, INC., a Delaware corporation (“Licensee”).
RECITALS
     WHEREAS, in connection with the combination of Harris’ Microwave
Communications Division with Stratex Networks, Inc., a Delaware corporation
(“Stratex”), Harris, the Company, Stratex, and Stratex Merger Corp., a Delaware
corporation and wholly owned subsidiary of the Company, have entered into an
Amended and Restated Formation, Contribution and Merger Agreement, dated as of
December 18, 2006, as amended by that certain letter agreement, dated
January 26, 2007 (the “Formation Agreement”), among the parties thereto,
pursuant to which Licensee was formed to acquire Stratex pursuant to the Merger
(as defined in the Formation Agreement) and to receive the Contributed Assets
(as defined in the Formation Agreement) from Harris in the Contribution
Transaction (as defined in the Formation Agreement), in each case on the terms
and subject to the conditions set forth in the Formation Agreement;
     WHEREAS, Licensor owns (i) the trade name “HARRIS” and (ii) the trademarks
“HARRIS” and “HARRIS” with a stylized “A” as illustrated on Exhibit A hereto,
and has established a commercial reputation for high quality and reliability for
services and products sold thereunder, and has trademark applications and
registrations thereon and/or trademark rights in many countries throughout the
world;
     WHEREAS, in connection with the transfer to Licensee of the Contributed
Assets pursuant to the Formation Agreement, Licensee desires to obtain license
rights in the Licensed Trademark (as defined below) and Licensed Trade Name (as
defined below) of Licensor for use by the Licensee solely in connection with its
business and Licensor is willing to grant such a limited license under all the
terms, restrictions, and conditions set out herein; and
     WHEREAS, Harris and Stratex would not have entered into the Formation
Agreement without the undertakings contained in this Agreement, and the
execution and delivery of this Agreement is a condition to closing under the
Formation Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties, intending to be legally bound, agree as follows:
     1. Definitions. Unless otherwise defined in this Agreement, any term used
but not expressly defined in this Agreement shall have the meaning ascribed to
such term in the Formation Agreement.
     “Affiliates” has the meaning assigned to such term by Rule 405 under the
Securities Act of 1933, as amended; provided, however, that neither Licensee nor
any of its Subsidiaries shall be deemed to be an Affiliate of Licensor or any of
Licensor’s other Subsidiaries.

 



--------------------------------------------------------------------------------



 



     “Existing Licensee Business Products” means the products of the MCD
Business that are in inventory or that have otherwise been manufactured or
produced (or manufactured or produced in part) but not sold to a third party as
of the Closing Date.
     “Existing Marketing and Promotional Material” means brochures, package
inserts, product manuals, data books, signage and other sales, promotional,
advertising and marketing material, in whatever medium, of the MCD Business that
are for use in connection with Existing Licensee Business Products and that are
in inventory or otherwise physically exist as of the Closing Date.
     “Existing Packaging” means containers, boxes, or other packaging materials
of the MCD Business that are for use in connection with Existing Licensee
Business Products and that are in inventory or otherwise physically exist as of
the Closing Date.
     “Licensee Business Products” means Existing Licensee Business Products and
New Licensee Business Products.
     “Licensed Trademark” means the trademark applications for, the
registrations of and all trademark rights in the “HARRIS” mark identified as
Item 1. on Exhibit A hereto.
     “Licensed Trade Name” means the trade name “HARRIS” without a stylized “A”.
     “New Licensee Business Products” means the products and services of
Licensee and its Subsidiaries the manufacture or production of which commences
after the Closing Date.
     “New Marketing and Promotional Material” means brochures, package inserts,
product manuals, data books, signage and other sales, promotional, advertising
and marketing material, in whatever medium, that are for use in connection with
Licensee Business Products and that are manufactured or produced, or otherwise
do not physically exist until, after the Closing Date.
     “New Packaging” means containers, boxes, or other packaging materials that
are for use in connection with Licensee Business Products and that are
manufactured or produced, or otherwise do not physically exist until, after the
Closing Date.
     “Subsidiary” means any subsidiary of any entity that is directly or
indirectly wholly-owned by such entity.
     “Stylized Mark” means the trademark applications for, the registrations of
and all trademark rights in the “HARRIS” with a stylized “A” mark identified as
Item 2. on Exhibit A hereto.
     2. Grant of Limited Trademark License. Subject to the terms and conditions
of this Agreement, Licensor hereby grants to Licensee and its Subsidiaries for
use solely by Licensee and its Subsidiaries, and Licensee accepts from Licensor,
a worldwide, royalty free, fully paid-up, non-transferable, non-exclusive
license, subject to termination as provided in Section 13 of this Agreement, to
use the Licensed Trademark and the Stylized Mark subject to and in accordance
with the following limitations:

-2-



--------------------------------------------------------------------------------



 



          (a) with respect to the Existing Licensee Business Products, Existing
Marketing and Promotional Material and Existing Packaging only, in connection
with the packaging, marketing, sale, licensing, distribution and support of
Existing Licensee Business Products by the Licensee and any of its Subsidiaries
prior to the 12-month anniversary of the Effective Date in the same manner the
Licensed Trademark and the Stylized Mark were used in the MCD Business (as
defined in the Formation Agreement) by the Licensor and its Subsidiaries
immediately prior to the Closing Date, with time being of the essence; provided,
however, that beginning three (3) months after the Effective Date, any such
Existing Marketing and Promotional Material and/or Existing Packaging used by
Licensee or any of its Subsidiaries shall be stamped, stickered or otherwise
imprinted to prominently display Licensee’s corporate name prior to any use
thereof; and provided, further, that Licensee and its Subsidiaries shall refrain
from all use of Existing Marketing and Promotional Material and/or Existing
Packaging after the 12-month anniversary of the Effective Date and shall destroy
all Existing Marketing and Promotional Material and/or Existing Packaging which
remains in Licensee’s or its Subsidiaries’ possession or control on or prior to
the 12-month anniversary of the Effective Date; and
          (b) with respect to the New Licensee Business Products, New Marketing
and Promotional Material and New Packaging only, in connection with the
packaging, marketing, sale, licensing, distribution and support of Licensee
Business Products by the Licensee and any of its Subsidiaries but only if the
Licensed Trademark is used as part of the “HARRIS” portion of a combined “HARRIS
STRATEX” trademark; provided, however, that when labeling or otherwise marking a
New Licensee Business Product, the Licensed Trademark shall be used only as a
component of the “HARRIS STRATEX” trademark and not in combination with any
other mark(s), word(s) or symbol(s). In addition, the “HARRIS STRATEX” trademark
must be displayed without any variation within such trademark in type font, type
size, color and boldness, and without any intervening or additional word(s) or
symbol(s).
          (c) Notwithstanding anything to the contrary in this Section 2, within
three (3) months after the Closing Date, Licensee and its Subsidiaries shall
remove the Stylized Mark from all buildings, signs and vehicles used in
connection with its business.
     3. Grant of Limited Trade Name License. Licensor hereby grants to Licensee
for use solely by Licensee and its Subsidiaries, and Licensee accepts from
Licensor, a personal, royalty free, fully paid-up, worldwide, non-transferable,
non-exclusive license, subject to termination as provided in Section 13 of this
Agreement, to use the Licensed Trade Name subject to and in accordance with the
following limitations:
          (a) the Licensed Trade Name may only be used as part of Licensee’s and
its Subsidiaries’ corporate and trade names;
          (b) the Licensee may only use the Licensed Trade Name as part of its
corporate and/or trade name if its corporate name is “Harris Stratex Networks,
Inc.”;
          (c) any corporate or trade name containing the Licensed Trade Name
must be used in conjunction with the “Stratex” trade name solely in the
following manner: “Harris Stratex” (with a space between the Licensed Trade Name
and the “Stratex” trade name);

-3-



--------------------------------------------------------------------------------



 



          (d) except as otherwise provided pursuant to Section 3(f), all those
words comprising any corporate or trade name must be displayed without any
variation within the corporate or trade name in type font, type size, color and
boldness, and without any intervening or additional word(s) or symbol(s); and
          (e) to the extent Licensee incorporates the Licensed Trade Name into
the corporate and/or trade name of any of its Subsidiaries, the name of any such
Subsidiary shall comprise only “Harris Stratex Networks”, an applicable
geographic or country-specific identifier and an applicable corporate form (or
other entity) identifier.
          (f) notwithstanding anything to the contrary in this Section 3,
Licensee and its Subsidiaries shall not have the right to, and shall not, use
the Licensed Trade Name as the Stylized Mark, except as may be permitted by
Section 2 of this Agreement.
     4. Non-Use. Licensee acknowledges and agrees that none of Licensee or its
Subsidiaries has any right to use the Licensed Trademark, the Stylized Mark or
the Licensed Trade Name or any other related marks or names anywhere in the
world except pursuant to this Agreement, and that Licensee and its Subsidiaries
shall refrain from use of the Licensed Trademark, the Stylized Mark and the
Licensed Trade Name except pursuant to this Agreement.
     5. No Transfers; No Sublicensing. None of Licensee or its Subsidiaries
shall have the right to transfer, directly or indirectly, its rights under this
Agreement or grant sublicenses to the Licensed Trademark, the Stylized Mark or
Licensed Trade Name; provided that notwithstanding the foregoing Licensee and
its Subsidiaries may authorize persons contracted by Licensee to manufacture its
products to affix the Licensed Trademark, the Licensed Trade Name to New
Licensee Business Products, New Marketing and Promotional Material and New
Packaging in accordance with this Agreement.
     6. Trademark and Logo Selection. Licensee and its Subsidiaries agree to
refrain from the adoption or use of any other trademark or trade name or logo
that is, or contains any element that is, confusingly similar to the Licensed
Trademark, the Stylized Mark or the Licensed Trade Name. Licensee and its
Subsidiaries further agree not to use any logo, trademark or trade name
including the name “Harris” except as expressly permitted by, and in accordance
with, the terms of this Agreement.
     7. Ownership; Validity; Notification of Infringement.
          (a) Licensee and its Subsidiaries acknowledge that the Licensed
Trademark, the Stylized Mark and the Licensed Trade Name are the exclusive and
sole property of Licensor. All use of the Licensed Trademark, the Stylized Mark
and the Licensed Trade Name by Licensee and its Subsidiaries pursuant to this
Agreement shall inure solely to Licensor’s benefit. Licensee and its
Subsidiaries further agree that neither they nor any of their agents or
Affiliates will, at any time, directly or indirectly challenge, contest, call
into question or raise any questions concerning (i) Licensor’s ownership or the
validity of the Licensed Trade Name, the Licensed Trademark, the Stylized Mark
or any registration or application for registration for the Licensed Trademark
or the Stylized Mark or (ii) the fact that Licensee’s and its Subsidiaries’
rights under this

-4-



--------------------------------------------------------------------------------



 



Agreement are solely those of a licensee, which rights terminate (except as
otherwise set forth in this Agreement) upon termination of this Agreement.
          (b) Licensor agrees that if Licensor receives notice of any pending or
written claims, proceedings, hearings or demands alleging that the Licensed
Trademark, the Stylized Mark or the Licensed Trade Name infringes or otherwise
violates a third party’s proprietary right, or challenging the legality,
validity, enforceability or ownership of any of the Licensed Trademark, the
Stylized Mark or the Licensed Trade Name, Licensor will notify Licensee in
writing promptly following receipt of notice of such claims in order to permit
Licensee and its Subsidiaries, at their option, to cease using the Licensed
Trademark, the Stylized Mark and the Licensed Trade Name in accordance with this
Agreement and/or immediately terminate their license rights under this
Agreement.
          (c) Notwithstanding paragraph 7(b), Licensee and its Subsidiaries
agree that they will not use and will cease use of the Licensed Trademark and
the Stylized Mark immediately and the Licensed Trade Name as soon as reasonably
practicable (including changing their respective corporate names, and taking all
steps as may be required under applicable corporate law to effect such name
change(s)), upon notice from Licensor that, in the sole opinion of Licensor,
such use of the Licensed Trademark, the Stylized Mark or the Licensed Trade Name
could result in an adverse claim by a third party against either Licensor or
Licensee or their respective Affiliates.
          (d) Licensee and its Subsidiaries shall give Licensor prompt written
notice of any known or potential infringement known to Licensee or any of its
Subsidiaries of the Licensed Trademark, the Stylized Mark or the Licensed Trade
Name, and Licensee and its Subsidiaries, at Licensor’s expense, shall render
Licensor full cooperation for the protection of the Licensed Trademark, the
Stylized Mark and/or the Licensed Trade Name. If Licensor decides to enforce its
rights in the Licensed Trademark, the Stylized Mark and/or the Licensed Trade
Name against a potential infringement, all recoveries made shall be for the
account of Licensor.
          (e) It is understood that Licensee may contest and defend any claims,
proceedings, hearings or demands made against Licensee or any of its
Subsidiaries by a third party challenging its use of the Licensed Trademark, the
Stylized Mark or the Licensed Trade Name but only to the extent that such claim,
proceeding, hearing or demand seeks a monetary recovery from Licensee or any of
its Subsidiaries.
     8. Compliance, Etc.
          (a) Licensee and its Subsidiaries agree to comply with any reasonable
trademark and trade name usage guidelines provided by Licensor to Licensee, as
may be established from time to time by Licensor, with respect to the appearance
and manner of use of the Licensed Trademark, the Stylized Mark and Licensed
Trade Name. Each time Licensee or its Subsidiaries intend to use any form of the
Licensed Trademark, the Stylized Mark or the Licensed Trade Name not permitted
by such usage guidelines, Licensee or its Subsidiaries, as the case may be,
shall submit such form to Licensor for its prior written approval,
notwithstanding any previous use by Licensee or its Subsidiaries of such form of
the Licensed Trademark, the

-5-



--------------------------------------------------------------------------------



 



Stylized Mark or Licensed Trade Name. Unless Licensor objects or denies approval
for such use within thirty (30) Business Days of actual receipt of notice of
such use by Licensee (which notice shall reference this section), such use shall
be deemed approved by Licensor; provided that the Licensor can by written notice
to Licensee (specifying reasonable grounds for such notice) later object to any
subsequent use of the Licensed Trademark, the Stylized Mark or the Licensed
Trade Name in such a manner and Licensee or its Subsidiaries, as the case may
be, shall cease such use of the Licensed Trademark, the Stylized Mark or the
Licensed Trade Name as soon as reasonably practicable following the receipt of
such notice. Representative specimens showing the use of the Licensed Trademark,
the Stylized Mark and/or the Licensed Trade Name by Licensee and its
Subsidiaries shall be sent to Licensor from time to time upon its reasonable
request.
          (b) Licensee and its Subsidiaries acknowledge that the rights of
Licensor in the Licensed Trademark, the Stylized Mark and the Licensed Trade
Name are paramount to any right hereby granted to Licensee and its Subsidiaries,
and Licensee and its Subsidiaries agree that they will comply in all material
respects with all trademark laws and regulations of all countries where the
Licensee Business Products are marketed or sold or the Licensed Trademark, the
Stylized Mark or the Licensed Trade Name is used by Licensee and its
Subsidiaries. Should Licensee’s and its Subsidiaries’ compliance with the laws
or regulations of any country result in the potential dilution or loss of trade
name or trademark rights of Licensor in the Licensed Trademark, the Stylized
Mark or the Licensed Trade Name, Licensee and its Subsidiaries shall take such
actions as may be reasonably required by Licensor from time to time to preserve
the validity and the strength of the Licensed Trademark, the Stylized Mark
and/or the Licensed Trade Name.
          (c) At the reasonable request of Licensor, Licensee and its
Subsidiaries agree to promptly provide to Licensor a list of countries in which
Licensee and its Subsidiaries intend to market or sell the Licensee Business
Products during the term of this Agreement or otherwise conduct business using
the Licensed Trade Name. Licensee and its Subsidiaries, at Licensor’s expense,
shall cooperate in assisting Licensor with filing or registering this Agreement
(or relevant portions thereof) in countries requiring the same, provided that if
such filing requirement results solely from Licensee’s or its Subsidiaries or
their respective Affiliates’ use of the Licensed Trademark, the Stylized Mark or
Licensed Trade Name, then Licensee shall be responsible for all expenses
associated with complying with such filing requirement.
     9. Quality Control. To protect the value of the Licensed Trademark and the
Stylized Mark, Licensee and its Subsidiaries agree that, during the term of this
Agreement and for so long as Licensee or any of its Subsidiaries is using the
Licensed Trademark, the Stylized Mark or the Licensed Trade Name, the Licensee
Business Products manufactured, marketed and/or sold by Licensee and its
Subsidiaries will be substantially equivalent, at a minimum, in quality to the
Licensee Business Products presently being manufactured and sold by the Licensor
as of the Closing Date with respect to materials, workmanship, and performance.
Licensee and its Subsidiaries shall not use the Licensed Trademark, the Stylized
Mark or the Licensed Trade Name in any manner which might reasonably be expected
to tarnish, disparage or reflect adversely on Licensor or any of its Affiliates
or the Licensed Trademark, the Stylized Mark or the Licensed Trade Name.
Licensee and its Subsidiaries shall comply in all material respects with all
applicable laws and regulations in the manufacture, sale, distribution and
marketing of

-6-



--------------------------------------------------------------------------------



 



the Licensee Business Products, Existing Packaging, New Packaging, Existing
Marketing and Promotional Material, and New Marketing and Promotional Material
bearing the Licensed Trademark, the Stylized Mark or the Licensed Trade Name,
and Licensee and its Subsidiaries shall use all legends, notices, and markings
as required by applicable law. Licensor reserves the right to inspect the
quality of the Licensee Business Products manufactured, sold, leased,
distributed or marketed by Licensee and its Subsidiaries under the Licensed
Trademark, the Stylized Mark or the Licensed Trade Name in order to ensure that
the quality is as aforesaid and for the purpose of maintaining in full force and
effect Licensor’s rights to and in the Licensed Trademark, the Stylized Mark and
the Licensed Trade Name under applicable laws. From time to time, and at
Licensor’s expense, Licensor may send representatives to the plants of Licensee
and its Subsidiaries (or their contract manufacturers) to consult with and
advise Licensee and its Subsidiaries with respect to Licensee’s and its
Subsidiaries’ quality control of the Licensee Business Products; provided that
Licensor shall provide Licensee with five (5) Business Days prior written notice
of such visits, that such visits shall be conducted during Licensee’s normal
business hours and in a manner so as not to disrupt Licensee’s business
operations, and Licensor’s representatives agree to a reasonable confidentiality
agreement provided by Licensee and to comply with Licensee’s (or its contract
manufacturer’s) then-current security practices and procedures on each visit. In
response to any reasonable request by Licensor, Licensee and its Subsidiaries
shall, from time to time, at Licensor’s option, send to Licensor one or more of
the following: (i) copies of Licensee’s and its Subsidiaries’ quality assurance
tests, or equivalents, conducted on the Licensee Business Products,
(ii) representative samples of the Licensee Business Products (free of cost and
at the expense of Licensee) or (iii) a written certification that all Licensee
Business Products sold by Licensee or any of its Subsidiaries during the
relevant period have been at least equivalent in quality to the Licensee
Business Products presently being manufactured and sold by Licensor immediately
prior to the Closing with regard to material, workmanship and performance.
Nothing in this agreement shall prohibit Licensor from acquiring Licensee
Business Products independently or otherwise independently verifying Licensee’s
or its Subsidiaries’ adherence to the quality standards set forth in this
Section 9.
     10. Coordination. At the request of Licensor, Licensee shall assign and
identify an employee to be responsible for coordinating the communications with
Licensor concerning the administrative matters involved in the performance under
this Agreement.
     11. Disclaimer of Warranty. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES
AS TO THE QUALITY, SUITABILITY, AVAILABILITY OR ADEQUACY OF THE LICENSED MARKS
OR THE LICENSED TRADE NAME, AND LICENSOR MAKES NO EXPRESS, STATUTORY OR IMPLIED
REPRESENTATIONS OR WARRANTIES, AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
TITLE, NON-INFRINGEMENT, QUIET ENJOYMENT, NO ENCUMBRANCES AND WARRANTIES ARISING
THROUGH COURSE OF DEALING OR USAGE OF TRADE, AND LICENSOR HEREBY EXPRESSLY
DISCLAIMS ANY AND ALL SUCH REPRESENTATIONS AND WARRANTIES.

-7-



--------------------------------------------------------------------------------



 



     12. Limitation of Liability; Indemnification; Limitation of Damages.
          (a) Licensor assumes no responsibility or obligation to Licensee and
its Subsidiaries pursuant to this Agreement regarding the safety, reliability,
performance, or marketability of any Licensee Business Products manufactured,
marketed and/or sold by Licensee and its Subsidiaries, whether or not such goods
are in compliance with Section 9.
          (b) Licensee and its Subsidiaries agree that none of Licensor and its
Affiliates and their respective, officers, directors, employees, stockholders,
agents, representatives, successors and assigns (each, a “Licensor Indemnified
Person” and collectively, the “Licensor Indemnified Persons”) shall have any
liability, whether direct or indirect, in contract or tort or otherwise, to
Licensee or any of its Affiliates for or in connection with the licenses granted
by Licensor pursuant to this Agreement or any other transactions contemplated by
this Agreement, or any Licensor Indemnified Person’s actions or inactions in
connection with any such licenses or transactions, except for damages which have
directly resulted from such Licensor Indemnified Person’s gross negligence or
willful misconduct in connection with any such licenses, transactions, actions
or inactions.
          (c) Licensee shall indemnify, defend and hold harmless each Licensor
Indemnified Person from and against all Losses, and shall reimburse each
Licensor Indemnified Person for all reasonable expenses (including reasonable
attorneys’ fees) as they are incurred in investigating, preparing, pursuing, or
defending any claim, action, proceeding, or investigation, whether or not in
connection with pending or threatened litigation and whether or not any Licensor
Indemnified Person is a party (each, an “Action”), based upon, related to,
arising out of, or in connection or associated with (i) the licenses granted by
Licensor pursuant to this Agreement or any other transaction contemplated by
this Agreement, or any Licensor Indemnified Person’s actions or inactions in
connection with any such licenses or transactions, provided, that no Licensee
Indemnified Person (as herein defined) will be responsible for any damages of
any Licensor Indemnified Person that have directly resulted from such Licensor
Indemnified Person’s gross negligence or willful misconduct in connection with
any such licenses, transactions, actions, or inactions; (ii) the manufacture,
quality, safety, reliability, performance, or marketability of any of the
Licensee Business Products manufactured, produced, marketed or sold by Licensee
or its Subsidiaries; (iii) any injury to persons or property due to the use of
Licensee Business Products manufactured, produced, marketed or sold by Licensee
or its Subsidiaries; (iv) the Licensee’s or its Subsidiaries’ use of the
Licensed Trademark, the Stylized Mark or the Licensed Trade Name; provided,
however, that Licensee shall have no obligation to indemnify any Licensor
Indemnified Person pursuant to any of the foregoing clauses (i)-(iv) with
respect to any Action that is identified as an Excluded Liability (as such term
is defined in the Formation Agreement).
          (d) Licensor shall indemnify, defend and hold harmless Licensee and
its Affiliates and their respective, officers, directors, employees,
stockholders, agents, representatives, successors and assigns (each, a “Licensee
Indemnified Person” and collectively, the “Licensee Indemnified Persons”) from
and against all Losses, and shall reimburse each Licensee Indemnified Person for
all reasonable expenses (including reasonable attorneys’ fees) as they are
incurred in investigating, preparing, pursuing or defending any Action only to
the extent such Losses (i) arise directly out of the gross negligence or willful

-8-



--------------------------------------------------------------------------------



 



misconduct of any Licensor Indemnified Person in connection with the licenses
granted by Licensor pursuant to this Agreement or (ii) are identified as an
Excluded Liability (as such term is defined in the Formation Agreement).
          (e) The indemnification procedures set forth in Section 12.2(b) and
Section 12.4 of the Formation Agreement shall apply to any claims for
indemnification brought pursuant to this Article 3.
          (f) EXCEPT PURSUANT TO THE INDEMNITY OBLIGATIONS UNDER THIS SECTION
12, NEITHER LICENSOR SHALL BE LIABLE TO ANY LICENSEE INDEMNIFIED PERSON NOR
LICENSEE SHALL BE LIABLE TO ANY LICENSOR INDEMNIFIED PERSON, IN EITHER CASE, IN
ANY MANNER FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF INFORMED OF THE
POSSIBILITY THEREOF IN ADVANCE, EXCEPT THAT THE FOREGOING LIMITATION OF DAMAGES
HAS NO APPLICATION WHERE THE DAMAGES RESULT FROM LICENSEE’S OR ANY OF ITS
AFFILIATES’ USE OF THE LICENSED TRADEMARK, THE STYLIZED MARK OR THE LICENSED
TRADE NAME IN MATERIAL BREACH OR DEFAULT OF ANY TERM, PROVISION OR LIMITATION
SET FORTH IN THIS AGREEMENT, OR OTHERWISE OUTSIDE OF THE SCOPE OF THIS
AGREEMENT.
     13. Termination.
          (a) Licensor shall have the right to terminate this Agreement and the
licenses granted under this Agreement: (i) if Licensee or any of its
Subsidiaries shall materially default in performing any of the terms and
conditions of this Agreement and shall fail to remedy such material default
within thirty (30) days after receiving written notice thereof (the “Notice
Date”) from Licensor; provided, however, that if such default can be remedied
but cannot be so remedied within such thirty (30) day period notwithstanding the
exercise of commercially reasonable efforts by the Company to do so, within
thirty (30) days after the Notice Date Licensee shall create a program designed
to remedy such default as soon as reasonably possible but no later than six (6)
months from the Notice Date and Licensee shall then use commercially reasonable
efforts remedy such default as soon as possible, and Licensor shall have the
right to terminate this Agreement and the licenses granted under this Agreement
if such default is not remedied within six months after the Notice Date;
provided, further, that in the event of a material default of Section 9 by
Licensee or any of its Subsidiaries which affects some but not all of the
Licensee Business Products, such termination shall be applicable only as to the
Licensee Business Products affected by such default; (ii) upon written notice to
Licensee in the event that Licensee or any of its Subsidiaries shall be adjudged
bankrupt, become insolvent, make an assignment for the benefit of creditors,
have a receiver or trustee appointed, file a petition for bankruptcy, or
initiate reorganization proceedings or take steps toward liquidation of a
substantial part of its property or assets; or (iii) upon six (6) months written
notice to Licensee at any time Licensor no longer is entitled to cast a majority
of the Total Voting Power (as such term is defined in the Investor Agreement).
          (b) Licensee may terminate the licenses granted under this Agreement
at any time for any reason or no reason upon providing written notice to
Licensor.

-9-



--------------------------------------------------------------------------------



 



          (c) Upon termination of this Agreement, the licenses granted under
this Agreement shall terminate, and Licensee and its Subsidiaries shall
discontinue and cease use of (i) the Licensed Trademark and, the Stylized Mark
immediately and (ii) the Licensed Trade Name as soon as reasonably practicable
but in any event no more than 90 days (including changing their respective
corporate names, and taking all steps as may be required under applicable
corporate law to effect such name change(s)); provided, however, in the case of
a termination pursuant to Section 13(a), Licensee and its Subsidiaries shall
cease using the Licensed Trade Name immediately.
          (d) Upon the termination of this Agreement, Licensee and its
Subsidiaries expressly agree not to use any marks or logos that may be
confusingly similar to the Licensed Trademark, the Stylized Mark or the Licensed
Trade Name.
          (e) This provisions of Sections 12 through 29, inclusive shall survive
the termination of this Agreement.
     14. Governing Law and Venue; Waiver of Jury Trial.
          (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the jurisdiction of the courts
of the State of Delaware and the Federal courts of the United States of America
located in the State of Delaware solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Delaware State or Federal court; provided, however, that
notwithstanding the foregoing each party agrees that any claim which primarily
seeks injunctive relief and related monetary claims that cannot be brought in
any such Delaware State or Federal court for jurisdiction reasons may be
commenced, heard and determined in any other court having proper jurisdiction
over such claim. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by
law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 22 or in such other manner as may be permitted by law shall
be valid and sufficient service thereof.
          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION

-10-



--------------------------------------------------------------------------------



 



DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.
     15. Injunction. The parties agree that each party shall have the right to a
claim for injunctive relief in the event of any repudiation or breach or
attempted repudiation or breach, of any term or condition hereunder, and
acknowledge that for any such claim, a remedy at law may be inadequate.
     16. Headings. The headings in this Agreement are included for convenience
of reference only and shall not in any way limit or otherwise affect the meaning
or interpretation of this Agreement.
     17. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If necessary to effect the intent of
the parties, the parties will negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.
     18. Relationship of the Parties. Licensor has no authority (express,
implied or apparent) to represent Licensee as to any matters or to incur any
obligations or liability on behalf of Licensee, and Licensor shall not be, act
as, purport to act as, or be deemed to be, the agent, representative, employee
or servant of Licensee. Licensee and its Subsidiaries have no authority
(express, implied or apparent) to represent Licensor as to any matters or to
incur any obligations or liability on behalf of Licensor, and Licensee and its
Subsidiaries shall not be, act as, purport to act as, or be deemed to be, the
agent, representative, employee or servant of Licensor. No partnership, joint
venture, association, alliance, syndicate, or other entity, or fiduciary,
employee/employer, principal/agent or any relationship other than that of
independent contractors is created hereby, expressly or by implication.
     19. Entire Agreement; Controlling Provisions. This Agreement and any
Schedules and Exhibits attached hereto constitute the entire agreement between
the parties relating to the subject matter hereof and thereof and any and all
prior arrangements, representations, promises, understandings and conditions in
connection with said matters and any representations, promises or conditions not
expressly incorporated herein or therein or expressly made a part hereof or
thereof shall not be binding upon any party. If there is any conflict or
inconsistency between the terms and conditions set forth in the main body of
this Agreement and any of the Exhibits to this Agreement, the provisions of the
Exhibits shall control with respect to the rights and obligations

-11-



--------------------------------------------------------------------------------



 



of the parties regarding the Licensed Trademark, the Stylized Mark and the
Licensed Trade Name. If there is any conflict or inconsistency between the terms
and conditions of this Agreement and the Formation Agreement, the provisions of
this Agreement shall control solely with respect to the rights and obligations
of the parties regarding the Licensed Trademark, the Stylized Mark and the
Licensed Trade Name.
     20. Amendments; Waiver. Unless otherwise expressly provided herein, this
Agreement may be amended or any performance, term or condition waived in whole
or in part only by a writing signed by persons authorized to so bind each party
(in the case of an amendment) or the waiving party (in the case of a waiver). No
failure or delay by any party to take any action with respect to a breach by
another party of this Agreement or a default by another party hereunder shall
constitute a waiver of the former party’s right to enforce any provision of this
Agreement or to take action with respect to such breach or default or any
subsequent breach or default. Waiver by any party of any breach or failure to
comply with any provision of this Agreement by another party shall not be
construed as, or constitute, a continuing wavier of such provisions, or a waiver
of any other breach of or failure to comply with any other provisions of this
Agreement.
     21. Assignment. Licensee and its Subsidiaries may not assign this Agreement
or any rights, benefits, obligations or remedies hereunder (including without
limitation through a sublicense or by operation of Law through a merger or other
similar transaction) without the prior written consent of Licensor, which
consent may be withheld in Licensor’s sole discretion. No such permitted
assignment shall relieve Licensee or any of its Subsidiaries of its obligations
hereunder, and any attempt so to assign or to delegate any of the foregoing
without such consent shall be void and of no effect. Licensor has the right to
assign this Agreement to any subsequent owner of the Licensed Trademark, the
Stylized Mark or the Licensed Trade Name, provided that such assignee agrees in
writing to be bound to Licensee by all of the terms and conditions of this
Agreement. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the parties hereto and their respective successors
and permitted assigns.
     22. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail or by overnight courier,
postage prepaid, or by facsimile:

             if to Licensor:

Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Scott T. Mikuen
fax: (321) 727-9222

-12-



--------------------------------------------------------------------------------



 



             with a copy to (which shall not constitute notice):

Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Mitch Evander
fax: (321) 674-2513

if to Licensee:

Harris Stratex Networks, Inc.

Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233

with a copy to (which shall not constitute notice):

Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, CA 94303
Attn: Bart Deamer
fax: (650) 849-4800

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission if sent by facsimile (provided that if
given by facsimile such notice, request, instruction or other document shall be
followed up within one (1) Business Day by dispatch pursuant to one of the other
methods described herein); or on the next Business Day after deposit with a
nationally-recognized overnight courier, if sent by nationally-recognized
overnight courier.
     23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     24. Effectiveness. This Agreement shall become effective only when one or
more counterparts shall have been signed by each party and delivered to each
other party.
     25. No Third-Party Beneficiaries. Except with respect to the
indemnification rights under Section 12 of this Agreement, this Agreement is
intended to be for the sole and exclusive benefit of the parties hereto and
their respective successors and permitted assigns. Nothing contained in this
Agreement is intended or shall be construed to give any other Person any legal
or equitable right, remedy, or claim under or in respect to this Agreement or
any provision herein contained.
     26. Fees. In any action or proceeding related to or arising out of the
enforcement of, or defense against, any provision of this Agreement, the
non-prevailing party in such action or proceeding shall pay, and the prevailing
party shall be entitled to, all reasonable out-of-pocket

-13-



--------------------------------------------------------------------------------



 



costs and expenses (including reasonable attorneys’ fees) of the prevailing
party incurred in connection with such action or proceeding.
     27. Construction. The table of contents and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties and their respective counsel have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. The following provisions shall be applied wherever
appropriate herein: (a) “herein,” “hereby,” “hereunder,” “hereof” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used; (b) all
definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or the plural; (c) wherever used herein
and whenever the context requires, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders; (d) all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP; (e) any references herein to a particular Section,
Article, Exhibit or Schedule means a Section or Article of, or an Exhibit or
Schedule to, this Agreement unless another agreement is specified; and (f) the
Exhibits and Schedules attached hereto are incorporated herein by reference and
shall be considered part of this Agreement.
     28. Contract Provision. Licensee agrees that it shall, and shall cause each
of its Subsidiaries, to include a provision in each contract to which it becomes
a party on or after the Effective Date which provides in substance that the
other party to such contract acknowledges and agrees that Licensor and Licensee
or its Subsidiary, as the case may be, are separate legal entities and that such
contract and the duties and obligations of Licensee or its Subsidiaries, as the
case may be, thereunder and the performance thereof are in no way no binding
upon or guaranteed by Licensor. Licensee or its Subsidiaries shall not be
obligated to comply with this Section 28 at such time as the corporate name of
Licensee or such Subsidiary, as the case may be, does not include the Licensed
Trade Name.
     29. Management of Enforcement by Licensee. Licensor agrees that a majority
of the Class A Directors (as defined in the Investor Agreement) shall have the
sole and exclusive right to exercise and enforce any rights under this Agreement
which Licensee or any of its Subsidiaries are entitled to enforce against
Licensor after the Closing. In addition, any amendment to or waiver of the terms
of this Agreement by Licensee in accordance with Section 20 shall require the
approval of a majority of the Class A Directors.
[Signature Page Follows]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective duly authorized officers all as of this day and year
first above mentioned.


  HARRIS CORPORATION, as Licensor



  By  /s/ R. Kent Buchanan

 
 
  Name: R. Kent Buchanan   Title:  Vice President, Corporate Technology and
Development     HARRIS STRATEX NETWORKS, INC., as Licensee



  By  /s/ Guy M. Campbell

 
 
  Name: Guy M. Campbell   Title:  Chief Executive Officer and President

-15-



--------------------------------------------------------------------------------



 



Exhibit A
[omitted]

 